DETAILED ACTION
Applicant’s 06/17/2021 AFCP 2.0 response to the previous 03/18/2021 Office action has been considered and entered.

Upon consideration of said Applicant’s 06/17/2021 response the Finality of said 03/18/2021 previous Office action is withdrawn and the claims are allowed as set forth below.

This is the First Notice of Allowance of claims 32-66 as filed in Applicant’s 06/17/2021 response and/or amended by the Examiners amendments below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01/31/2014.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/DE2015/100007 filed on 01/07/2015 which claims priority to GERMANY Application number 10 2014 101 199.6 filed on 01/31/2014.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend the last limitation of claim 32 to read:
“wherein one optical sensor and the activator is integrated in the assembly module, the optical sensor monitors the detection area and monitors the actuation area, and the optical sensor system optically monitors the detection area and the actuation area which have different spatial dimensions.” 

Amend the last limitation of claim 45 to read:

“wherein one optical sensor and the activator is integrated in the assembly module, the optical sensor monitors the detection area and monitors the actuation area, and the optical sensor system optically monitors the detection area and the actuation area which have different spatial dimensions.”

Amend the second to last limitation of claim 65 to read:



Amend the last limitation of claim 66 to read:
“wherein the optical sensor and the activator is integrated in the assembly module, the optical sensor monitors the detection area and monitors the actuation area, and the optical sensor system optically monitors the detection area and the actuation area which have different spatial dimensions.”

Response to Arguments
Applicant’s 06/17/2021 arguments with respect to the rejection(s) set forth in section(s) 10 and 11 of the previous 03/18/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 32-66 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of Kroemke et al. (US 2012/0158253) in view of King (US 6,359,348) and Reime et al. (WO 2007/006514) fails to teach or render obvious inter alia an assembly module for a motor vehicle comprising: an optical sensor system configured for a) monitoring a detection area located outside the vehicle, b) triggering a signal for starting an authentication check between an ID transmitter and the motor vehicle if a user is detected in the detection area, c) monitoring an actuation area that is located outside the vehicle and differs from the detection area, d) triggering an operating signal for the vehicle in case a user is detected in the actuation area; and an emergency actuation for additionally triggering the operating signal and configured for e) triggering the operating signal for the vehicle upon activation of the emergency actuation with a body part of the user, wherein the assembly module comprises the emergency actuation, and the emergency actuation comprises an activator, so that the user is able to activate the emergency actuation in order to make available the 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210702

/BEHRANG BADII/Primary Examiner, Art Unit 3665